In a child custody proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Richmond County (Cohen-Gallet, R.), dated August 7, 2001, which, after a hearing, denied his petition for a change of custody of the parties’ child, continued custody with the mother, and granted him only one four-hour period of visitation each month.
Ordered that the order is affirmed, with costs.
The Family Court’s determination to deny the father’s petition for a change of custody has a sound and substantial basis in the record (see generally Matter of Louise E.S. v W. Stephen S., 64 NY2d 946 [1985]; Matter of Coakley v Goins, 240 AD2d 573 [1997]). Moreover, the Family Court providently exercised its discretion in limiting the father’s visitation to one four-hour period each month (see generally Young v Young, 212 AD2d 114, 118 [1995]). .
The order of the Family Court is supported by the weight of the evidence establishing that, in light of the child’s state of mind at the time of the proceedings in the Family Court, a longer period of visitation was not warranted, and would not be warranted until the child redevelops a sense of trust with re*737spect to the father. In its order, the Family Court directed the mother to contact an agency with respect to individual and family counseling. We agree that such therapy or counseling can only facilitate the reestablishment of a better relationship between the child and the father, and that this might later serve as the basis for an expansion of the father’s visitation.
For these reasons, the order appealed from should be affirmed. Prudenti, P.J., S. Miller, H. Miller and Adams, JJ., concur.